950 A.2d 268 (2008)
Gene STILP, Appellant
v.
William DEWEESE, Majority Leader, Sam Smith, Minority Leader, Dennis O'Brien, Speaker of the House of Representatives, Joseph Scarnati, Senate President Pro Tempore of the Pennsylvania Senate, Robert Mellow, Senate Minority Leader, and Anthony E. Wagner, Acting Treasurer of the Commonwealth of Pennsylvania, Appellees.
No. 91 MAP 2007.
Supreme Court of Pennsylvania.
May 29, 2008.

ORDER
PER CURIAM.
AND NOW, this 29th day of May, 2008, because Appellant has failed, in his original, amended, and second amended complaints, to establish a proper foundation for the constitutional claim that he currently seeks to pursue, the order of the Commonwealth Court is AFFIRMED.